            Case 1:19-cr-00251-DAD-BAM Document 52 Filed 12/02/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00251-DAD-BAM
12                                Plaintiff,            JOINT STATUS REPORT AND STIPULATION
                                                        REGARDING EXCLUDABLE TIME PERIODS
13                          v.                          UNDER SPEEDY TRIAL ACT; AND ORDER
14   EUGENE DAJOHN MARSHALL                             CURRENT DATE: December 9, 2020
                                                        TIME: 1:00 p.m.
15                                Defendant.            COURT: Hon. Barbara A. McAuliffe
16

17                                             STATUS REPORT

18          Defendant EUGENE DAJOHN MARSHALL (“defendant”) was arraigned on the indictment on

19 December 10, 2019 (Doc. No. 5), and was detained as a danger on December 11, 2019 (Doc. Nos. 7 &

20 8). The defendant filed a motion for bail review on March 18, 2020 (Doc. No. 14) and the government
21 filed its opposition on March 24, 2020. Doc. No. 19. After a bail review hearing on March 25, 2020,

22 the Hon. Stanley A. Boone denied the defendant’s motion. Doc. Nos. 20 & 21. The defendant remains

23 detained. Attorney Miles A. Harris was substituted for prior counsel on May 6, 2020. Doc. Nos. 26 &

24 27.

25          Counsel have had frequent discussions regarding a possible resolution to this matter and are

26 eager to move forward. The parties have employed extensive efforts to sort out the correct criminal
27 history of Mr. Marshall as it pertains to appropriate charging in this case. This has required ordering and

28 review of prior court transcripts and minute orders. The parties are engaged in ongoing discussions with

       STIPULATION REGARDING EXCLUDABLE TIME             1
30     PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00251-DAD-BAM Document 52 Filed 12/02/20 Page 2 of 5


 1 the Fresno County District Attorney's Office to sort out what may have been be a prior reduction of

 2 charges included as part of Mr. Marshall's prior state case. The resolution of this issue will determine if

 3 the current federal charge should be superseded by the government.

 4                                                 STIPULATION

 5           This case is set for status conference on December 9, 2020. On May 13, 2020, this Court issued

 6 General Order 618, which suspends all jury trials in the Eastern District of California until further

 7 notice, and allows district judges to continue all criminal matters. This and previous General Orders

 8 were entered to address public health concerns related to COVID-19.

 9           Although the General Orders address the district-wide health concern, the Supreme Court has

10 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

11 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

12 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

13 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

14 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

15 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

16 or in writing”).

17           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

18 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

19 justice continuances are excludable only if “the judge granted such continuance on the basis of his

20 findings that the ends of justice served by taking such action outweigh the best interest of the public and
21 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

22 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

23 the ends of justice served by the granting of such continuance outweigh the best interests of the public

24 and the defendant in a speedy trial.” Id.

25           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

26 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
27 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

28 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00251-DAD-BAM Document 52 Filed 12/02/20 Page 3 of 5


 1 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 2 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

 3 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

 4 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a

 5 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 6           In light of the societal context created by the foregoing, this Court should consider the following

 7 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 8 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 9 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
10 pretrial continuance must be “specifically limited in time”).

11                                                   STIPULATION

12           Plaintiff United States of America, by and through its counsel of record, and defendant EUGENE

13 DAJOHN MARSHALL, by and through defendant’s counsel of record, Miles A. Harris, hereby

14 stipulate as follows:

15           1.        By previous order, this matter was set for status on December 9, 2020.

16           2.        By this stipulation, defendant now moves to continue the status conference until January

17 27, 2021, and to exclude time between December 9, 2020, and January 27, 2021, under Local Code T4.

18           3.        While the parties anticipate that the case may resolve without a trial, this is not yet a

19 certainty. If defendant ultimately does not enter a guilty plea and decides to proceed to trial, the parties

20 agree and stipulate, and request that the Court find the following:
21                     a)     The government asserts the discovery associated with this case includes reports,

22           photographs, and numerous recordings; discovery has been provided to Attorney Harris and/or

23           made available for review.

24                     b)     The government has provided a plea offer to the defendant through Attorney

25           Harris.

26                     c)     Counsel for defendant desires additional time to consult with his client, to review

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 52 Filed 12/02/20 Page 4 of 5


 1          the current charges, to conduct investigation and research related to the charges, to review and/or

 2          copy discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

 3          motions, and to otherwise prepare for trial.

 4                  d)     Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny them the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                  e)     The government does not object to the continuance.

 8                  f)     Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of December 9, 2020 to January 27,

13          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14          T4], because it results from a continuance granted by the Court at defendant’s request on the

15          basis of the Court’s finding that the ends of justice served by taking such action outweigh the

16          best interest of the public and the defendant in a speedy trial.

17          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 must commence.

20
21          IT IS SO STIPULATED.

22
      Dated: December 2, 2020                                  MCGREGOR W. SCOTT
23                                                             United States Attorney
24                                                             /s/ JESSICA A. MASSEY
                                                               JESSICA A. MASSEY
25                                                             Assistant United States Attorney
26
27                                                             /s/ MILES A. HARRIS
     Dated: December 2, 2020                                   MILES A. HARRIS Counsel for
28                                                             Defendant EUGENE DAJOHN
                                                               MARSHALL
       STIPULATION REGARDING EXCLUDABLE TIME               4
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 52 Filed 12/02/20 Page 5 of 5

                                                 ORDER
1
            IT IS SO ORDERED that the status conference is continued from December 9, 2020, to January
2
     27, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to
3
     18 U.S.C.§ 3161(h)(7)(A), B(iv).
4
     IT IS SO ORDERED.
5

6       Dated:    December 2, 2020                      /s/ Barbara   A. McAuliffe         _
                                                  UNITED STATES MAGISTRATE JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         5
30    PERIODS UNDER SPEEDY TRIAL ACT
